PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/710,190
Filing Date: 11 Dec 2019
Appellant(s): LEEMAN et al.



_______ Loretta Freeman (Reg. No. 61,353) ___________
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/4/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/4/20 from which the appeal is taken is being maintained by the Examiner.

(2) Response to Argument
As a summary of Appellant’s arguments, they assert that neither of the two alternative grounds of rejections meets the limitation “a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays” recited by independent claim 29. However, an even cursory inspection of the two primary references (by Foss and Brunet) shows that each of them fully meets the limitation. Appellant attempts to cloud simple matters by individually criticizing the applied references and pointing out alleged missing elements, instead of addressing the entire applied prior–art combinations. For the second ground of rejections (based on Brunet), Appellant does not even address the primary reference at all and instead expends an effort criticizing the secondary references, again on a piece-meal/individual basis, instead of addressing the entire applied prior–art combination. As for independent claim 35, Appellant follows the same invalid approach of individually criticizing the applied references, instead of addressing the entire applied prior–art combinations, the approach having fundamental and incorrigible deficiencies as explained/detailed below.
As a relevant additional comment, it is noted that the Office Action of 11/4/20 (Section “Response to Arguments”) already addressed at length the issue of Appellant’s improperly criticizing individual references and applying the TSM in an overly rigid and formalistic way.       

A.	Claim 29 rejected based on the Foss – Tang – Wu combination.
(a)	Appellant asserts that “Foss et al. also teach splitter trays 51, 53, 55 that are flat, circular trays that are stacked within a modular housing 50 as shown in FIGS. 5-7 of Foss et al. The modular housing 50 can be installed in the enclosure of FIG. 1 of Foss et al. in place of several of the trays 20. See Col. 4, lines 59-60. Nowhere do Foss et al. teach or suggest "a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays," as required by claim 29” (last para. on p. 8 of the Appeal Brief, Appellant’s emphasis), that “Even with such an interpretation, there is no teaching or suggestion by Tang et al. of “a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays,” as required by claim 29” (1st para. on p. 9, Appellant’s emphasis), and that “… according to Foss et al., the modular housing 50 can be installed in the enclosure of FIG. 1 of Foss et al. in place of several of the trays 20 not to be mounted thereon. There is no motivation to mount the splitter module housing 800 of Tang et al. to the trays 20 shown in FIGS. 3-4 of Foss et al., much less to the circular, flat, splitter trays 51, 53, 55 that mount as a stack inside the modular housing 50. As such, the combination of Foss et al. and Tang et al. fails to teach all of the limitations of claim 29 and thus is not sufficient to render claim 29 obvious. Wu et al. fail to remedy the shortcomings of Foss et al. and Tang et al.” (2nd para. on p. 9, Appellant’s emphasis).
The Examiner respectfully disagrees with Appellant’s treatment of the applied prior-art combination and notes the following:
(i)	Notwithstanding Appellant’s remarks drawn to Foss, Tang, and Wu, Appellant attempts to criticize the references individually, by pointing out alleged deficiencies of the individual references, instead of addressing the entire applied prior art combination.  In this regard, Appellant is reminded that it is the entire Foss – Tang – Wu combination, not the individual references, that is to teach expressly or render obvious all of the limitations recited by the claim. Appellant should address deficiencies (e.g., missing elements), if any, of the entire combination, not the individual references (MPEP 2145, Section IV).
(ii)	Appellant’s assertion that “Nowhere do Foss et al. teach or suggest "a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays” is incorrect, as evident from an even cursory inspection of the Foss reference. 
Firstly and with respect to individual 1x2 splitters, Figure 7 of Foss clearly shows a plurality of splitters 61,63,65, each splitter including a cylindrically-shaped outer housing that houses at least one 1x2 optical splitter that splits one input fiber 60 into two output optical fibers. 
Secondly and with respect to a splitter module combining several individual 1x2 splitters, Appellant misinterprets the passage “The module of FIGS. 5 to 7 may be installed in the enclosure of FIG. 1, in place of several of the trays 20” (4:59-60 of Foss) and makes an incorrect assumption/argument (last para. on p. 8 and 2nd para. on p. 9) that the use of a splitter module in Foss would eliminate all pivotally mounted trays. Appellant selectively takes the passage out of context and disregards the last sentence of the same paragraph in Foss which states “The module may instead be used as a combiner module, with combiners instead of splitters in the alternate trays” (4:65-67). Figures 5 and 6 show that several (N) individual 1x2 splitters disposed on several pivotally mounted trays 20 can be combined into a single 1xN splitter module having an outer housing 50 (and splitting a single input optical fiber 60 into a plurality (N) of output fibers 66). Such a 1xN splitter module would still be disposed on a (single) pivotally mounted tray 20 (in place of several trays 20) in order to allow access to the other trays (e.g., with splices 62,64, as seen in Figs. 1, 3, 4, and 7; claims 1 – 6). Appellant misinterprets the quoted passages in Foss and attempts to remove the cornerstone feature (pivotally mounted trays) of Foss’ invention, whereas such feature is recited by all claims and enables the operation of the claimed device. Thus, by stating/suggesting that the use of a splitter module in Foss would eliminate all pivotally mounted trays, Appellant destroys the proper operation of the device in Foss. 
(iii)	While Foss discloses that the splitters each have an outer housing, Tang also teaches that a splitter module 800 (combining a plurality of individual splitters 810, as seen in Fig. 8) has an outer housing.  Appellant’s assertion that Tang does not disclose pivotally mounted trays (“… there is no teaching or suggestion by Tang et al. of “a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays,” as required by claim 29” at 1st para. on p. 9, Appellant’s emphasis) is just another improper attempt to critique the Tang reference individually by pointing out alleged deficiencies of it instead of addressing the entire applied prior-art combination. In this regard, it is noted that Foss fully meets the limitation the plurality of splitter modules are mounted on each of the plurality of pivotally mounted splitter trays: the teachings of Foss renders obvious embodiments wherein the splitter modules are disposed on some or all of the pivotally mounted splitter trays, as a matter of suitable/workable design choices, depending on a particular application (the number of split outputs versus the number of splices and trays).  
(b)	Appellant asserts that “… Even with such an interpretation, nowhere does Wu et al. remedy the shortcomings of Foss et al. and Tang et al. to teach or suggest "a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays," as required by claim 29. Thus, there is no motivation to combine Foss et al., Tang et al., and Wu et al. to achieve the claimed invention. It is submitted that it would not have been obvious to modify Foss et al., based on the teachings of Tang et al., and Wu et al. to achieve the claimed invention” (para. bridging pp. 9 – 10).  
The Examiner respectfully disagrees with Appellant’s conclusion and notes that it is a mere conclusionary assertion that neither is supported by any (valid) analysis nor follows from the preceding sentences. Appellant’s assertion is yet another improper attempt to criticize a prior-art reference (in this case Wu) individually by pointing out alleged deficiencies of the individual references instead of addressing the entire applied prior-art combination. Contrary to Appellant’s assertions, the Foss – Tang – Wu combination fully meets all of the limitations recited by claim 29 (including the above-quoted limitation, as detailed above for item (a)) and has well-defined benefits as was clearly explained in the Office Action of 11/4/20 (pp. 8 – 9).
  
B.	Claim 35 rejected based on the Foss – Tang – Wu combination.
(a)	Appellant asserts that “For similar reasons to those noted above, Foss et al., Tang et al., and Wu et al. fail to teach or suggest each limitation of claim 35” (2nd para. on p. 11, emphasis added).
The Examiner respectfully disagrees and notes that Appellant’s arguments for claim 29 were not correct/persuasive, as detailed above in Section A for claim 29. 
(b)	Appellant additionally asserts that “For example, Tang et al. fail to teach or suggest "a plurality of fanouts mounted above the enclosure and outside thereof, wherein each of the plurality of fanouts includes a splice region for splicing riser cables to connectorized pigtails that lead to outputs of the plurality of fiber optic splitter modules," as required by claim 35. Rather, Tang et al. teach one or more fanouts 920 provided on a top surface 342 of a swing frame bulkhead 335 that is pivotally mounted within a cabinet 301. It is respectfully submitted that the fanouts 920 are not mounted above an enclosure of a fiber distribution hub, as claimed … the Office Action improperly equates a splitter module housing 800 as the enclosure of a fiber distribution hub” (2nd and 3rd para. on p. 11, Appellant’s emphasis). 
The Examiner disagrees with Appellant’s treatment of the Tang reference and notes the following:
(i)	As was detailed in the Office Action of 11/4/20 for claim 35 (1st complete para. on p. 11), the Tang reference is applied, as a secondary reference, to demonstrate that (1) a standard terminology for fiber connections within a distribution hub names an input cable as a feeder cable and an output cable as a riser cable and is applicable to the input and output cables disclosed by the primary reference by Foss, and that (2) fanouts for splicing cables are well known in the art of fiber distribution hubs. 
 (ii)	Appellant’s arguments drawn to an alleged deficiency of an enclosure in Tang are moot to begin with, because the primary reference by Foss alone discloses an outer enclosure of an optical fiber terminal that houses all internal components of the terminal, including the backing plate 10,11, and fully meets the limitations recited by lines 2 – 3 of claim 35, as was detailed in the Office Action of 11/4/20 for claim 35 (1st complete para. on p. 11). As for structural particulars in Tang, the reference teaches both a smaller enclosure 800 that encloses/houses fiber splitter modules 810 (para. 0069) and is mounted to a larger enclosure 330,335 (swing frame), as is clearly shown in Fig. 13 (para. 0064 and 0065). A plurality of fanouts 920 are mounted above both the enclosure 800 and the enclosure 330 and outside thereof (on a top surface 342 of 330, as is clearly seen in Figs. 13 and 14). Each of the plurality of fanouts 920 meets all of the corresponding limitations recited by claim 35 (as detailed on p. 9 of the Office Action). In the fiber distribution hub of the Foss – Tang – Wu combination, the plurality of fanouts (taught by Tang) can be disposed on/above the hub enclosure (taught by Foss) and outside thereof, as a suitable/workable location/position of the fanouts that facilitates access to them, in full similarity to how Tang places the fanouts 920 on a top surface 342 of the enclosure 330,335 and above and outside both the enclosure 330,335 and the enclosure 800 in order to facilitate access to the fanouts 920.  
To sum up, Appellant’s argument attempts to criticize the Tang reference individually, instead of addressing the entire Foss – Tang – Wu combination.  In this regard, Applicant is reminded that it is the Foss – Tang – Wu combination, not the individual references, that is to teach expressly or render obvious all of the limitations recited by the claim. Applicant should address deficiencies (e.g., missing elements), if any, of the entire combination, not the individual references (MPEP 2145, Section IV).
  
C.	Claim 29 rejected based on the Brunet – Tang – Zhou combination.
(a)	Appellant makes an extended argument (pp. 12 – 14) whose nexus is that the Brunet – Tang – Zhou combination fails to meet the same limitation quoted above for the arguments with respect to the Foss – Tang – Wu combination, i.e., the limitation “a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays”. 
Appellant continues with the same invalid approach of criticizing the references individually by pointing out alleged deficiencies of the individual references instead of addressing the entire applied prior art combination. Specifically, Appellant points out (pp. 12 – 13) that neither Tang nor Zhou meets the limitation (“… there is no teaching or suggestion by Tang et al. of "a plurality of splitter modules each including an outer housing that houses one or more optical splitters, the plurality of splitter modules being mounted on each of the plurality of pivotally mounted splitter trays," as required by claim 29. Zhou et al. fail to remedy the shortcomings of Brunet et al. and Tang et al.” at para. bridging pp. 12 – 13). Appellant also criticizes Zhou (1st complete para. on p. 13) for not meeting the limitation. However, Appellant does not address the primary reference by Brunet at all and simply states that “Zhou et al. fail to remedy the shortcomings of Brunet et al. and Tang et al.”  (para. bridging pp. 12 – 13) without ever explaining what the alleged “shortcomings of Brunet” are. 
The Office Action of 11/4/20 clearly explained that “Brunet discloses (Figs. 1, 2, 4A, 5A, 7, 8, and 12) an optical fiber terminal 100 (Fig. 1; “a fiber circuit management system 100” at para. 0046) comprising:
an enclosure 102 (Fig. 1; “Exemplary enclosure 102 (shown in an open state) is configured to house a fiber circuit platform 110” at para. 0046 and 0047) whose interior includes a panel 212 positioned within the interior (Fig. 5A); 
a plurality of pivotally /rotatably mounted splitter trays 250 (each including an area 280 for splices and/or splitters; para. 0084) mounted to the panel 212 (Fig. 5A; “As shown in FIG. 5A, splice tray 250 includes a single latching mechanism, disposed on an outer portion of the splice tray body, that allows for rotation of the splice tray while secured to the fiber circuit platform” at para. 0082; “… tray 250 can be formed with a cutout at splicing area 280 so that different splicing inserts can be mounted to the tray 250, depending on the application … splicing area 280 can be configured to hold or secure one or more of 1xN fiber optic splitters, 2xN fiber optic splitters, …” at para. 0084; also “the splice tray (150) being rotatably coupled to the fiber circuit platform (110)” in the Abstract, para. 0076)  
a plurality of splitters mounted to the plurality of pivotally mounted splitter trays 250 “… tray 250 can be formed with a cutout at splicing area 280 so that different splicing inserts can be mounted to the tray 250, depending on the application … splicing area 280 can be configured to hold or secure one or more of 1xN fiber optic splitters, 2xN fiber optic splitters, …” at para. 0084), wherein each splitter includes at least one input and a plurality of outputs (e.g., 2 inputs and N outputs; para. 0084)” (pp. 14 – 15, emphasis added).
The Office Action further explained (para. bridging pp. 16 – 17) that Zhou detailed a splitter module 7 mounted on at least one splitter tray 2 that was pivotally mounted to a panel 1. Figure 1 clearly shows that the splitter module 7 (para. 0034 and 0065) has an outer housing (shaped as a rigid parallelepiped) to protect fragile inner parts/components (“The splitter is generally a relatively rigid unit which must be protected from vibration and shock in order to maintain its performance” at para. 0060).   
All in all, Appellant’s arguments simply overlook/avoid the primary reference of Brunet and, in a way, are not responsive to the actual rejections applied in the Office Action. 

D.	Claim 35 rejected based on the Brunet – Tang – Zhou combination.
(a)	Appellant asserts that “For similar reasons to those noted above, Brunet et al., Tang et al., and Zhou et al. fail to teach or suggest each limitation of claim 35” (para. bridging pp. 14 – 15).
The Examiner respectfully disagrees and notes that Appellant’s arguments for claim 29 were not correct/persuasive, as detailed above in Section C for claim 29. It is noted that Appellant’s arguments simply overlook/avoid the primary reference of Brunet and, in a way, are not responsive to the actual rejections applied in the Office Action. 
 (b)	Appellant repeats the arguments made for claim 29 with respect to Tang (para. bridging pp. 14 – 15 and following para.). The arguments were addressed above in Section B (item b) for the rejections claim 35 based on the Foss – Tang – Wu combination.   

E.	Dependent claims 36 - 38.
Appellant does not provide any additional substantial arguments for dependent claims   36 – 38 which therefore stand or fall together with independent claim 35.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert Tavlykaev/
Robert Tavlykaev
Conferees:
/WILLIAM F KRAIG/Supervisory Patent Examiner, Art Unit 2896         
                                                                                                                                                                                               /Karl Tamai/
TQAS TC 2800


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.